NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2966-15T3

MARTIN E. O'BOYLE,

        Plaintiff-Appellant,

v.

ANTHONY DILORENZO, JR., and
DEBORAH PROCACCI DILORENZO,

        Defendants-Respondents,

and

PREMIER REALTY, INC., and THE CHAMBER
OF COMMERCE OF SOUTH JERSEY, individually,
jointly, and collectively,

     Defendants.
__________________________________________

MARTIN E. BOYLE,

        Plaintiff-Appellant,

v.

THE BOROUGH OF LONGPORT, PETER ISEN, BRUCE
FUNK, MAYOR NICHOLAS RUSSO, COMMISSIONER JAMES
P. LEEDS, and COMMISSIONER DANIEL LAWLER,
JOSEPH DILORENZO, FRANK DILORENZO, SR.,
ANTHONY DILORENZO, JR., DEBORAH PROCACCI
DILORENZO, and PREMIER REALTY, INC., jointly,
severally and individually,

        Defendants-Respondents,
and

ANGEL DIPENTINO, ANTHONY DILORENZO, SR.,
FRANK DILORENZO, SR., JEROME DIPENTINO,
and PREMIER REALTY INC., jointly,
severally and individually,

     Defendants.
__________________________________________

         Argued March 12, 2018 – Decided July 25, 2018

         Before Judges Accurso, O'Connor and Vernoia.

         On appeal from Superior Court of New Jersey,
         Law Division, Atlantic County, Docket Nos.
         L-1985-09 and L-3692-10.

         Edwin J. Jacobs, Jr., argued the cause for
         appellant (Jacobs & Barbone, PA, and Law
         Offices of Richard M. King, Jr., attorneys;
         Edwin Jacobs, Jr., Richard M. King, YooNieh
         Ahn, and Ronald A. Rosa, on the briefs).

         Louis R. Moffa, Jr., argued the cause for
         respondents Joseph DiLorenzo, Anthony L.
         DiLorenzo, Anthony V. DiLorenzo, and Deborah
         Procacci DiLorenzo (Montgomery, McCracken,
         Walker & Rhoads, LLP, attorneys; Louis R.
         Moffa, Jr., on the brief).

         William M. Tambussi argued the cause for
         respondent Joseph DiLorenzo (Brown &
         Connery, LLP, attorneys; William M.
         Tambussi and Eric D. Milavsky, on the
         brief).

         Steven M. Horn argued the cause for
         respondents Borough of Longport, Peter Isen
         and Bruce Funk (Reynolds & Horn, PC
         attorneys; John J. Bannan, on the brief).

         Robert P. Merenich argued the cause for
         respondents Nicholas Russo, James P. Leeds,
         and Daniel Lawler (Gemmel, Todd & Merenich,

                               2                         A-2966-15T3
         PA, attorneys; Robert P. Merenich, on the
         brief).

PER CURIAM

    Plaintiff Martin E. O'Boyle appeals from a summary judgment

dismissing his complaint against defendants Joseph DiLorenzo,

Frank DiLorenzo, Anthony V. DiLorenzo, Anthony L. DiLorenzo,

Deborah Procacci, Borough of Longport (Borough), Peter Isen,

Bruce Funk, Nicholas Russo, James P. Leeds, and Daniel Lawler.

Plaintiff voluntarily dismissed the remaining defendants from

this matter. In addition, during the course of the litigation

the court dismissed certain claims, which plaintiff does not

challenge on appeal.

    Plaintiff also appeals from a protective order entered

pursuant to Rule 4:10-3 prohibiting plaintiff – but not his

attorney – from contacting any defense witnesses, as well as an

order denying his request to compel defendant Isen to submit to

a second deposition.

    We affirm all orders under review.

                                I

    We summarize the principal evidence and claims salient to

the issues on appeal.   Plaintiff and his wife have a home in the

Borough, where they live during the summer.   In 2007, they were

cited for a zoning violation pertaining to their property.


                                3                         A-2966-15T3
Plaintiff challenged the alleged violation and the matter

settled.

    During the course of that litigation, plaintiff formed the

belief defendant Funk, the Borough's housing inspector, was

running a private home inspection business in the municipality,

which plaintiff contended constituted a conflict of interest.

As part of his investigation, in late 2007 and early 2008,

plaintiff, his family, or his businesses submitted almost 900

demands for records to the Borough pursuant to the Open Public

Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, and the common law

right of access.

    The Borough, a small community having approximately 1200

year-round residents, had a limited number of staff available to

respond to plaintiff's numerous demands; nevertheless, the

Borough provided thousands of documents to plaintiff.   However,

the time expended to respond to the document requests was

substantial, and some employees became overwhelmed as a result

and quit.

    Aware of the terms of N.J.S.A. 47:1A-5, which provide in

part that "[i]f a request for access to a government record

would substantially disrupt agency operations, the custodian may

deny access to the record after attempting to reach a reasonable

solution with the requestor that accommodates the interests of

                               4                            A-2966-15T3
the requestor and the agency," the Borough's solicitor attempted

to reach such accommodation with plaintiff.   That effort was

unsuccessful.

     In February 2008, the Borough's solicitor sent plaintiff a

letter noting the Borough had attempted to reach a solution with

plaintiff that would accommodate both his and the Borough's

needs, but to no avail, and advised plaintiff the Borough would

not honor any new requests for documents. Plaintiff responded by

filing a complaint alleging the Borough was wrongfully denying

him access to municipal documents.

     In May 2008, defendants Russo, Leeds, and Lawler were

elected commissioners of the Borough, and they in turn chose

Russo to be the mayor.1   Within days of Russo becoming mayor, the

Borough's attorney convinced Russo the Borough should hire a

private investigator to determine the state in which plaintiff

was a resident. Relying upon language in the declarations

section of OPRA, see N.J.S.A. 47:1A-12, the attorney was of the



1
    The Borough is a commission government under the Walsh Act.
N.J.S.A. 40:70-1 to 76-27.
2
    The specific language states: "The Legislature finds and
declares it to be the public policy of this State that:
government records shall be readily accessible for inspection,
copying, or examination by the citizens of this State, with
certain exceptions. . . . " (Emphasis supplied). N.J.S.A.
47:1A-1.

                                 5                          A-2966-15T3
opinion only citizens of New Jersey were entitled to government

records under this statute.    If plaintiff were not a New Jersey

resident, it was the attorney's intention to seek an order in

the litigation plaintiff had filed to bar him from requesting

any further documents.     Russo authorized the attorney to proceed

with the investigation.    The cost of the report was $400.

    Approximately two weeks later, the investigator provided a

report to the attorney, which revealed plaintiff was a resident

of Florida.    The report indicates a wide range of databases were

searched, including the FBI's "most-wanted" list.     None of the

data in the report uncovered any unfavorable information about

plaintiff, with the exception of a reference to a court in

Tennessee having once sanctioned him.     We note the latter

information can be obtained through public records.

     There is no evidence defendants, the investigator, or the

attorney disseminated the report to anyone other than plaintiff,

who obtained a copy of the report after seeing a reference to it

in one of the documents he acquired through one of his OPRA

requests.     Plaintiff alleges the Borough, Russo, Leeds, and

Lawler wrongfully authorized the investigator to invade his

privacy and, further, to "gather ammunition to silence him" in

an effort to "cast him in a false light in the public eye."



                                  6                            A-2966-15T3
    On July 15, 2008 and July 17, 2008, plaintiff appeared in

Borough Hall and videotaped employees while they worked.     The

second time plaintiff appeared, Russo called the police. Though

Russo did not request plaintiff be removed, the police did

escort plaintiff as he went through Borough Hall, which took

approximately two hours.

    On July 21, 2008, the Borough filed an order to show cause

seeking, among other things, to bar plaintiff from submitting

additional requests for documents and ban him from the non-

public areas in Borough Hall.   On August 15, 2008, the court

ordered that plaintiff could continue to submit requests for

documents under OPRA or the common law right of access to the

Borough, but the Borough was not required to respond to any

pending or future requests within the time mandated by the OPRA

statute until further order.    The order also stated plaintiff

was permitted to be in any part of Borough Hall, as long as it

was accessible to the public.

    The allegations against those defendants who were not

elected officials or employees of the Borough are as follows.

Joseph DiLorenzo was Russo's, Leeds', and Lawler's campaign

manager.   Plaintiff alleges that on August 5, 2008, Joseph

Dilorenzo's wife, Deborah Procacci, drove by plaintiff when

DiLorenzo and Procacci's son, Anthony L. DiLorenzo, a passenger

                                 7                         A-2966-15T3
in the car, extended his middle finger and yelled "fuck you" to

plaintiff.   Plaintiff contends Anthony L. DiLorenzo's conduct

was an act of assault and harrassment.

    Plaintiff also claims that, on August 6, 2008, Joseph

DiLorenzo's uncles, Frank DiLorenzo and Anthony V. DiLorenzo,

drove toward plaintiff in separate vehicles at a high rate of

speed and came to a screeching halt very close to where

plaintiff was standing.   Plaintiff contends these acts

constituted assault.

    Although at one time defendant Isen had been on the

Borough's Planning Board, he left that position in 2008.

Plaintiff alleges that in August 2010, Isen grabbed his crotch

while on the beach in close proximity to plaintiff's wife.

Plaintiff claims Isen did so to harass his wife and,

derivatively, him.   In addition, plaintiff claims that, at some

point, Isen was heard to say plaintiff was "an enemy" of the

Borough.

    In addition to the claims for invasion of privacy, assault

and harassment, plaintiff contends the actions of defendants

outlined above show they engaged in a conspiracy to retaliate

against him for exercising his constitutional right to free

speech and for challenging government action.   Plaintiff also

alleges all defendants denied him equal protection under the

                                8                          A-2966-15T3
law, because plaintiff was the only citizen of the Borough to

have been "scrutinized and reported upon" by a private

investigator and "den[ied] rights under the Open Public Records

Act."

    In a comprehensive ninety-five page opinion, Judge J.

Christopher Gibson thoroughly analyzed and addressed each issue

raised on summary judgment and determined defendants were

entitled to judgment dismissing plaintiff's complaint. Plaintiff

appeals, asserting various challenges to that order.

        When reviewing an order granting or denying summary

judgment, we apply the same standard as the trial court.      State

v. Perini Corp., 221 N.J. 412, 425 (2015) (citing Town of Kearny

v. Brandt, 214 N.J. 76, 91 (2013); Liberty Surplus Ins. Corp. v.

Nowell Amoroso, PA, 189 N.J. 436, 445-46 (2007)).    In

considering a motion for summary judgment, "both trial and

appellate courts must view the facts in the light most favorable

to the non-moving party, which in this case is plaintiff."

Bauer v. Nesbitt, 198 N.J. 601, 605 n.1 (2009) (citing R. 4:46-

2(c); Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995)).

    Summary judgment is proper if the record demonstrates "no

genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment . . . as a matter of

                                 9                            A-2966-15T3
law."   Burnett v. Gloucester Cty. Bd. of Chosen Freeholders, 409

N.J. Super. 219, 228 (App. Div. 2009).   Issues of law are

subject to the de novo standard of review, and thus the trial

court's determination of such issues is accorded no deference.

Kaye v. Rosefielde, 223 N.J. 218, 229 (2015) (citations

omitted).

    Having reviewed the record, the parties' briefs, and

applicable legal principles, we reject the arguments plaintiff

advances on appeal and affirm the order granting summary

judgment dismissal for substantially the same reasons expressed

by Judge Gibson in his detailed opinion.

    We have considered plaintiff's arguments challenging the

protective order prohibiting him, although not his attorney,

from contacting any defenses witnesses, and are satisfied his

arguments are without merit sufficient to warrant discussion in

a written opinion, R. 2:11-3(e)(1)(E).     Because we affirm the

order granting defendants summary judgment dismissal, it is

unnecessary that we address the order denying plaintiff's

request to compel defendant Isen to submit to a second

deposition.

    Affirmed.




                               10                            A-2966-15T3